              Case 2:19-cr-00125-KJM Document 123 Filed 08/11/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   BRIAN A. FOGERTY
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-125 KJM

12                                 Plaintiff,           ORDER PURSUANT TO 18 U.S.C. §§ 6002-6003
                                                        GRANTING IMMUNITY AND REQUIRING
13                           v.                         TESTIMONY – SAREYA S.

14   DAWNIEL SANTANGELO,

15                                 Defendant.

16

17

18

19          NOW, THEREFORE, IT IS ORDERED, pursuant to 18 U.S.C. § 6002, that Sareya S. give

20 testimony or provide other information, which she now refuses to give or provide information, with

21 respect to her knowledge concerning sex trafficking activity of Dawniel Santangelo in the above-

22 referenced case, on the basis of her privilege against self-incrimination as to all matters about which she

23 may be asked to testify in this trial.

24          IT IS FURTHER ORDERED that no testimony or other information compelled under this order,

25 or any information directly or indirectly derived from such testimony or other information, shall be used

26 against Sareya S. in any criminal case, except that Sareya S. shall not be exempted by this order from

27 prosecution for perjury, giving a false statement pursuant to this order, or otherwise failing to comply

28
      ORDER                                              1
              Case 2:19-cr-00125-KJM Document 123 Filed 08/11/21 Page 2 of 2


 1 with this order, and that immunity granted herein is co-extensive with 18 U.S.C. § 6002.

 2         IT IS SO ORDERED.

 3         DATED: August 11, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ORDER                                            2
